UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

    MARTIN SANCHEZ-ALANIS,

                        Plaintiff,

                        v.                          Case No. 16-cv-0705 (CRC)

    FEDERAL BUREAU OF PRISONS,

                        Defendant.


                                     OPINION AND ORDER

        On three separate occasions, Plaintiff Martin Sanchez-Alanis, a federal prisoner,

requested records from the Bureau of Prisons (“BOP”) under the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552. When BOP failed to respond to the requests, Plaintiff filed a pro se

“Petition for Preliminary Injunction” (hereafter “Complaint”) to compel the release of records

and expungement of a disciplinary report. BOP has released responsive records and has moved

for summary judgment on Plaintiff’s FOIA claim. BOP has also moved to dismiss Plaintiff’s

claims brought under the Privacy Act, 5 U.S.C. § 552a, and for a writ of mandamus.1 Plaintiff

has filed a “Cross Motion for Summary Judgment and Request for Declaratory and Injunctive

Relief for a Pattern or Practice of Illegal Conduct.” For the reasons that follow, the Court will

grant Defendant’s motion, deny Plaintiff’s motion, and close the case.




1
     The description of the initiating pleading as a “Petition for Writ of Mandamus,” ECF No. 1,
appears to be a docketing error since no such relief is requested. Nevertheless, a writ of mandamus
is reserved for extraordinary circumstances where a plaintiff “has a clear right to relief” and “no
other adequate remedy available.” Power v. Barnett, 292 F.3d 781, 784 (D.C. Cir. 2002) (citations
omitted). The FOIA and the Privacy Act provide adequate remedies for the claims presented here.
Therefore, BOP’s motion to dismiss any claim for mandamus relief is granted.
I. Background

       In October 2014, Plaintiff requested a copy of his “transfer file,” specifically including:

(1) investigative reports, (2) threat assessment reports, (3) recommendations of Special

Investigative Services, (4) memoranda, (5) statements, (6) emails, (7) disciplinary reports, (8)

Disciplinary Hearing Officer reports, (9) security designation reports, (10) management

variables, (11) security level reports, and (12) final transfer request. Attach. 1 to Decl. of Christi

Treadway, ECF No. 14-1 at 11. In response to this lawsuit, BOP searched Plaintiff’s Inmate

Central File, located six responsive pages, and released all of them to Plaintiff on August 4,

2016.2 Five of the released pages contained redacted material. Treadway Decl. ¶ 9 and Attach.

2. BOP withheld information under FOIA exemptions 5, 6, 7(C), 7(E) and 7(F). Id.

       In August 2015, Plaintiff requested “a copy of the Disciplinary Hearing Officers Report

(DHO Report)” issued in 2006 by a hearing officer at FCI Seagoville in Texas and in 2009 by a

hearing officer at FCI Yazoo City in Mississippi. Attach. 3 to Treadway Decl. Following

searches of Plaintiff’s Inmate Central File and “Archived DHO reports,” BOP located and

released seven redacted pages to Plaintiff on August 4, 2016. Treadway Decl. ¶¶ 15-16 and

Attach. 4. BOP withheld information under FOIA exemptions 6, 7(C), and 7(F). Id.

       Also in August 2015, Plaintiff requested a copy of his “initial request for records dated

September 12, 2012 related to [FOIA] request No. 13-10945” and a copy of “the

envelope/wrapper” containing the request. Attach. 5 to Treadway Decl. Following a search,




2
   Prior to being served with the complaint, which included “two certified mail numbers,” BOP
“did not have any records of receiving Plaintiff’s referenced requests.” Treadway Decl. ¶ 5. The
contents of the mailings referenced in the complaint were unknown, but BOP ultimately
“accept[ed] as received” the three FOIA requests described in the complaint and assigned each a
2016 tracking number. Id. ¶ 6.

                                                  2
BOP released three pages to Plaintiff in full on August 4, 2016, and informed Plaintiff that it

could not locate the envelope. Attach. 6.

II. Legal Standard

       A. FOIA

       “FOIA cases typically and appropriately are decided on motions for summary judgment.”

Defenders of Wildlife v. U.S. Border Patrol, 623 F. Supp. 2d 83, 87 (D.D.C. 2009). In deciding

a motion for summary judgment, the Court assumes the truth of the non-movant’s evidence and

draws all reasonable inferences in the non-movant’s favor. Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 255 (1986). “[S]ummary judgment may be granted only if the moving party proves

that no substantial and material facts are in dispute and that he is entitled to judgment as a matter

of law.” Lamb v. Millennium Challenge Corp., 228 F. Supp. 3d 28, 37 (D.D.C. 2017) (internal

citation omitted); see also Fed. R. Civ. P. 56(a).

       Congress created FOIA “to pierce the veil of administrative secrecy and to open agency

action to the light of public scrutiny.” ACLU v. DOJ, 655 F.3d 1, 5 (D.C. Cir. 2011) (quoting

U.S. Dep’t of the Air Force v. Rose, 425 U.S. 352, 361 (1976)). Despite this broad mandate,

FOIA contains a set of exceptions to the general obligation to provide government records to the

public. See 5 U.S.C. § 552(b). These exemptions are in place “to balance the public’s interest in

governmental transparency against the ‘legitimate governmental and private interests [that] could

be harmed by release of certain types of information.’” United Techs. Corp. v. U.S. Dep’t of

Defense, 601 F.3d 557, 559 (D.C. Cir. 2010) (quoting Critical Mass Energy Project v. Nuclear

Reg. Comm’n, 975 F.2d 871, 872 (D.C. Cir. 1992) (en banc)). FOIA “mandates a strong

presumption in favor of disclosure,” and its “statutory exemptions, which are exclusive, are to be




                                                     3
‘narrowly construed.’” Nat’l Ass’n of Home Builders v. Norton, 309 F.3d 26, 32 (D.C. Cir.

2002) (quoting Department of Air Force v. Rose, 425 U.S. 352, 361 (1976)).

       The government therefore bears the burden to establish that the claimed FOIA

exemptions apply to each document for which they are invoked. ACLU v. U.S. Dep’t of

Defense, 628 F.3d 612, 619 (D.C. Cir. 2011). It may satisfy this burden through declarations

that describe the justifications for its withholdings in “specific detail, demonstrat[ing] that the

information withheld logically falls within the claimed exemption.” Id. But agency affidavits

will not warrant summary judgment if the plaintiff puts forth contrary evidence or demonstrates

the agency’s bad faith. Id.

       B. Privacy Act

       “The Privacy Act imposes a set of substantive obligations on agencies that maintain

systems of records, including the requirement that records used in making determinations about

individuals be accurately maintained.” Skinner v. U.S. Dep’t of Justice and Bureau of Prisons,

584 F.3d 1093, 1096 (D.C. Cir. 2009) (citing 5 U.S.C. § 552a(e)(5)). The Act provides civil

remedies for its violation, including court-ordered amendment of records and money damages,

but it also permits agencies to exempt themselves “from many of the obligations it imposes.” Id.

Challenges to an agency’s refusal to correct records are reviewed de novo. Mueller v. Winter,

485 F.3d 1191, 1196 (D.C. Cir. 2007) (citing 5 U.S.C. § 552a(g)(2)(A); White v. Office of Pers.

Mgmt., 787 F.2d 660, 663 (D.C. Cir. 1986)).




                                                  4
III. Analysis

       A. FOIA

       Plaintiff does not challenge BOP’s withholdings, and the Court finds them to be properly

justified. See Treadway Decl. ¶¶ 10-13; 17-18.3 Instead, Plaintiff faults BOP for its delayed

responses and contends that “regardless if any specific F.O.I.A. request has been mooted,” he has

been “personally harmed by [BOP’s] pattern or practice of illegal conduct” and “is likely to

suffer future harm by the illegal conduct.” Pl.’s Mot. at 1, ECF No. 20. According to Plaintiff,

the delay “is not an isolated incident at all,” and he offers several other examples in support of

this claimed “pattern or practice” of delay. Id. at 2-6. Plaintiff also asserts that the delay

violated his due process rights, but “the comprehensiveness of FOIA [and the Privacy Act]

precludes the creation of a . . . remedy” predicated on a constitutional violation. Johnson v.

Exec. Office for U.S. Attorneys, 310 F.3d 771, 777 (D.C. Cir. 2002); see Wilson v. Libby, 535
F.3d 697, 704 (D.C. Cir. 2008) (Privacy Act).




3
       BOP properly redacted from an Inmate Investigative Report “staff notes and impressions
regarding information received by third parties” under FOIA exemption 5. Treadwell Decl. ¶ 10.
See Loving v. Dep’t of Def., 550 F.3d 32, 38 (D.C. Cir. 2008) (“The deliberative process privilege
[incorporated into exemption 5] protects ‘documents reflecting advisory opinions,
recommendations and deliberations comprising part of a process by which governmental decisions
and policies are formulated.’”) (quoting Dep’t of Interior v. Klamath Water Users Protective
Ass’n, 532 U.S. 1, 8 (2001)). In addition, BOP properly redacted third-party information under
FOIA exemptions 6, 7(C), 7(E), and 7(F). Treadwell Decl. ¶¶ 11-13, 17-18. In each instance,
BOP’s declarant has shown that the information is contained in law enforcement records,
explained the potential harm in disclosing such information and, as to exemption 7(C), properly
concluded that the release of third-party identifying information would “not shed light on the
activities of the BOP sufficient to overcome [the third parties’] substantial privacy interests[.]” Id.
¶ 11 and ¶ 17. See Schrecker v. U.S. Dep’t of Justice, 349 F.3d 657, 661 (D.C. Cir. 2003) (listing
decisions that “have consistently supported nondisclosure of names or other information
identifying individuals appearing in law enforcement records, including investigators, suspects,
witnesses, and informants”).


                                                  5
       The Court of Appeals has made clear that “[i]n the FOIA context, . . . once all the

documents are released to the requesting party, there no longer is any case or controversy.”

Bayala v. United States Dep’t of Homeland Sec., Office of Gen. Counsel, 827 F.3d 31, 34 (D.C.

Cir. 2016), quoting Perry v. Block, 684 F.2d 121, 125 (D.C. Cir. 1982) (“[H]owever fitful or

delayed the release of information under the FOIA may be, once all requested records are

surrendered, federal courts have no further statutory function to perform.”). Plaintiff

acknowledges that he “has obtained relief as to” the FOIA requests underlying this case.4 Pl.’s

Mot. at 8. As a result, BOP is entitled to summary judgment on the FOIA claims.

       B. Privacy Act

       “[I]nmate disciplinary records are maintained in an inmate’s Central File . . . at his . . .

place of incarceration.” Treadway Decl. ¶ 15. BOP has exempted its Inmate Central Records

System from the Privacy Act’s amendment provisions and “that exemption prevents [courts]

from ordering the amendment of an inmate’s records.” Skinner, 584 F.3d at 1096 (citations

omitted). Because the Court cannot order BOP to expunge Plaintiff’s disciplinary records, the

Privacy Act claim must be dismissed. See id. at 1101 (affirming dismissal of “claim for

amendment of [plaintiff’s disciplinary] records on the ground that those records are exempt from

the amendment provision of the Privacy Act”).




4
      In his cross-motion filed on January 30, 2017, Plaintiff asserts that BOP failed to release
responsive records and to conduct an adequate search with regard to request number 2016-05924
because, in contrast to BOP’s declaration, the August 4, 2016 release contained just one of three
pages that BOP claimed were fully released. Pl.’s Mot. at 9. In reply, BOP’s declarant
“specifically recall[s] placing in the mail the determination letter and three pages of responsive
records on August 4, 2016.” Supp. Decl. of Christi Treadway ¶ 5, ECF No. 21-1. Nevertheless,
she has attached the three pages to the supplemental declaration dated February 3, 2017, thereby
rendering any dispute over that release moot.

                                                  6
IV. Conclusion

       For the foregoing reasons, the Court concludes that BOP has satisfied its disclosure

obligations under FOIA, and Plaintiff has stated no claim for relief under the Privacy Act or for

other equitable relief. It is hereby

       ORDERED that [14] BOP’s dispositive motion will be GRANTED and [20] Plaintiff’s

cross-motion for summary judgment will be DENIED.

       This is a final, appealable order.

       SO ORDERED.



                                                     ________________________
                                                     CHRISTOPHER R. COOPER
DATE: September 14, 2017                             United States District Judge




                                                7